DETAILED ACTION
The Examiner acknowledges the amendments received 22 December 2021. Claims 1-25 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 22 December 2021 have been fully considered but they are not persuasive. Since the arguments pertain to the amendments, the Examiner will address them below in the prior art rejection.

Claim Rejections - 35 USC § 101
In view of the amendments received 22 December 2021, the Examiner withdraws the rejection of claims 1-25 under 35 USC 101.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a medical device”, “a sensing circuit” and “a therapy delivery circuit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“medical device”: par. 0028 in the Published Application, corresponding to implantable or external device enabled for delivering cardiac electrical stimulation pulses
“sensing circuit”: Figure 3, par. 0054 in the Published Application, corresponding to a switching circuit
“therapy delivery circuit”: Figure 3, par. 0007 and 0058 in the Published Application, corresponding to a holding capacitor and charging circuit; and/or a high voltage and low voltage therapy circuit
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koop (U.S. 2016/0228718). Regarding claims 1-12, 15, 19 and 21-25, Koop discloses (Figures 1-3; par. 0056) sensing a cardiac electrical signal by a sensing circuit of the medical device (100); delivering a pacing pulse (par. 0100-0103) by a therapy delivery circuit of the medical device; starting by the medical device a first pacing interval corresponding to a pacing rate in response to the delivered pacing pulse; charging a holding capacitor by the therapy delivery circuit during the first pacing interval according  by the medical device charging of the holding capacitor to a pacing voltage amplitude for at least a portion of the second pacing interval according to the second charging mode.
Regarding claims 13-14, Koop discloses (par. 0055) detecting a premature ventricular contraction; and disabling delaying of the charging of the holding capacitor in response to detecting the premature ventricular contraction; wherein detecting the increased intrinsic heart rate comprises ignoring the premature ventricular contraction.
Regarding claims 16-18, Koop discloses (par. 0107) controlling holding capacitor charging according to only one of the first charging mode or the second charging mode with switching between the first and second charging modes disabled; determining an actual pacing burden over a predetermined time interval; comparing the actual pacing burden to a pacing burden threshold; and enabling switching between the first charging mode and the second charging mode in response to the actual pacing burden crossing the pacing burden threshold.
Regarding claim 20, Koop discloses (par. 0063) the control circuit is further configured to: enable the switching between the first charging mode and the second charging mode based on a time of day.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792